Citation Nr: 0005808	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claim for postoperative left orchiectomy. 

2.  Entitlement to service connection for hypertension due to 
testosterone therapy for impotency due to postoperative 
orchiectomy


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1983 to November 1983, and on active duty from June 1984 to 
March 1987.  He also had a period of active duty from May to 
August 1989, with a dishonorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claims.  The 
veteran testified at a personal hearing at the RO in April 
1998.


FINDINGS OF FACT

1.  By an unappealed decision dated in May 1994, the RO 
denied the veteran's claim for service connection for hernia 
repair and removal of left testicle.

2.  Subsequent to the RO's May 1994 decision, the veteran 
submitted evidence which bears directly but not substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, but is not so significant that it 
must be considered to decide fairly the merits of the claim 
for service connection for hernia repair and removal of left 
testicle.

3.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his period of active service.



CONCLUSIONS OF LAW

1.  The RO's decision of May 1994 denying service connection 
for hernia repair and removal of left testicle is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991) and §§ 7103, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the May 1994 RO decision is 
new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for hernia repair 
and removal of left testicle have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hernia repair and removal of left testicle

The veteran's original claim for service connection for 
hernia repair and removal of left testicle was denied in May 
1994.  He filed a notice of disagreement (NOD), however he 
failed to file a substantive appeal within 60 days of the 
issuance of the RO's statement of the case, or within one 
year from the date of mailing of the RO's rating decision.

The law provides that a NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
determination in order to initiate an appeal of the 
determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991); 
38 C.F.R. § 20.302(a).  After the timely filing of a NOD, the 
RO must issue a statement of the case to the veteran setting 
forth the issues on appeal and all pertinent evidence and 
laws.  38 U.S.C.A. § 7105(d)(1).  Thereafter, the veteran has 
60 days or until the expiration of the one-year period from 
the date of mailing of the RO's determination to file a 
formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).  If the veteran fails to file a formal appeal 
within the requisite time period, the Board has no 
jurisdiction over the appeal.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.202.  As the veteran in this case did not file 
a substantive appeal within 60 days of the issuance of the 
statement of the case or within the one-year period after 
issuance of the RO's May 1994 determination, that 
determination is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 
(1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1999), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

At the time of the May 1994 decision the following relevant 
evidence was of record:  service medical records; VA 
outpatient record, dated August 1986; U.S. Army hospital 
outpatient medical records, dated July to August 1990; and VA 
examination report dated in May 1994.  Service medical 
records show that at entrance to service in June 1984, the 
veteran's left testicular abnormality was noted; however, it 
was described as absence of left testicle due to surgical 
removal.  Approximately one year later, in July 1985, the 
veteran had complaints of left testicular retraction.  He 
gave a history of a bilateral orchiopexy as a child at age 
four.  After examination, he was scheduled for orchiopexy, in 
order to surgically descend the left testicle into the 
scrotal sac.  The surgical report states that the veteran was 
status-post left orchiopexy at age twelve.  Orchiopexy was 
planned, but during surgery the structures of the testicle 
were noted to be so densely adherent that it was impossible 
to mobilize the testicle without interruption of blood 
supply.  Thus, it became necessary to amputate the testicle, 
accomplishing an orchiectomy instead of orchiopexy.  There 
were no further complications.  Service medical records 
further reflect treatment in October 1986 when the veteran 
complained of bilateral groin pain.  He gave a history of 
childhood bilateral orchiopexy at age six and left inguinal 
hernia repair and orchiectomy in August 1985.  No hernia was 
noted and the right testicle was normal.  After discharge in 
March 1987, the veteran re-enlisted in the Army in May 1989.  
At his enlistment examination, the absent left testicle was 
noted.  Service medical records for the remainder of the 
latter period of service reflect pain and tenderness at the 
site of the scar.

The VA outpatient record, dated in August 1986, reveals that 
the veteran underwent semen analysis as part of infertility 
studies.  No spermatozoa were present.  The veteran later 
apparently moved to Germany and was treated at a U.S. Army 
hospital as the dependent of a service member.  Records dated 
in July and August 1990 show that the veteran was continuing 
to undergo semen analysis, but results were not available.  

In May 1994, a VA examination was performed.  The veteran 
complained of numbness at the site of the left inguinal 
herniorrhaphy and orchiectomy scar.  There was no recurrence 
of hernia, the surgical scar was nontender, but with an area 
of hypoesthesia to pinprick around the scar.

The RO concluded in May 1994, based on the evidence described 
above, that the veteran had a history of left inguinal and 
testicle repair prior to service, and that surgical treatment 
during service was performed to correct a pre-existing 
condition.

Subsequent to the May 1994 decision, the following relevant 
records have been associated with the claims file:  report of 
VA examination, dated in October 1997; statement of veteran's 
wife, dated in February 1998; letter from Brian V. Wiethop, 
M.D., dated in January 1998; transcript of personal hearing, 
dated in April 1998; opinion of VA urologist, dated in 
January 2000; statements of the veteran.

The report of VA examination dated in October 1997 includes 
information from the veteran that he is infertile.  The 
veteran gave a history of right herniorrhaphy and orchiopexy 
in approximately 1975 because of congenital undescended 
testis on the right.  He also gave a history of left inguinal 
herniorrhaphy and incidental orchiectomy in 1985.  On 
examination the left testis was absent and right testis was 
high riding and nontender.  There were no nodules.  There was 
no evidence of hernia on the left and, on the right, it was 
difficult to ascertain due to the high riding testicle.  
Diagnosis was infertility by history.

The January 5, 1998 letter from Dr. Wiethop indicates that 
tests show the veteran has low testosterone, and it suggests 
testosterone replacement therapy.

The veteran testified at his April 1998 hearing that he 
underwent surgery in 1974 at DePaul's hospital because his 
testicles were not descended.  According to the veteran, 
after that he did not have any pain.  He stated that while in 
service he felt pain in his groin after lifting a 
shuffleboard.  He was told he had a hernia and needed an 
operation.  According to the veteran, at the time he had the 
surgery, his testicle was not "up", because he had been 
aware of this condition since childhood and would have 
noticed if the testicle were "up".  When he woke up from 
the surgery and learned that his left testicle had been 
removed, the veteran was very upset, but the operating 
physician informed him his fertility would not be affected.  
At the hearing, the veteran was asked to fill out a release 
form so that records from his childhood surgery could be 
obtained; however, no such release form was received.

Written statements of the veteran and his wife describe 
effects on their marriage of the veteran's infertility.

The January 2000 memorandum from a VA urologist was written 
in response to questions posed by the Board as to whether 
activities in service caused the veteran's left testicle to 
retract, thereby necessitating the orchiectomy.  According to 
the memorandum, after review of the records, the urologist 
concluded that the veteran was born with bilateral 
cryptorchidism, which was repaired in childhood.  Upon 
entering the service, the veteran had an abnormal left 
testicle, which was not entirely descended into the testicle 
and was demonstrably smaller than the right testicle.  At the 
time he underwent orchiectomy in service (August 1985), the 
testicle was noted to lie in the external ring and to be 
surrounded by densely adherent tissue.  According to the 
opinion, cryptorchid testes do not develop normally, and will 
deteriorate and likely result in infertility if not repaired 
at an early age.  It was unclear from the records in the 
claims file at what age the veteran had his original 
orchiopexy performed, and orchiopexy at an early age is 
critical for future fertility.  The opinion concludes that it 
is more unlikely than not that activities in service such as 
marching, bending and lifting would cause a testicle to 
retract from a normal anatomical position and then fix itself 
in a very high position, and to be surrounded by densely, 
adherent tissues, as described by the August 1985 operative 
report.

The Board concludes that while some of the evidence submitted 
is new, it is not material to outcome of the claim, and the 
claim need not be reopened.  The new evidence further 
reinforces that the veteran was born with a congenital 
abnormality, by which his testicles were not descended 
properly into the scrotal sac.  While in service, the veteran 
developed a hernia for which he underwent surgical repair.  
As part of the repair, the surgeon attempted to move the 
high-riding left testicle into the scrotal sac.  However, due 
to the pre-existing congenital condition, the surgeon was 
unable to accomplish the orchiopexy and was left with the 
alternative of removal of the testicle, which was performed.  
Although a veteran may be entitled to service connection for 
aggravation of a pre-existing condition, if there is 
worsening of the condition beyond its natural progression, in 
this case, there is no evidence that incidents of service 
caused such a worsening.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Rather, the conclusion of the VA urologist was 
that due to the congenital condition, noted at entrance to 
service, the orchiectomy was necessary, and was not caused by 
lifting, marching or bending.  The Board finds that the 
veteran's pre-existing condition was not aggravated by 
service, but rather progressed independently.  As new and 
material evidence suggesting otherwise has not been 
submitted, the claim is not reopened.


Hypertension

The veteran claims that he developed hypertension secondary 
to the taking of drugs for infertility, and that his 
infertility is caused by orchiectomy in service.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303.  The threshold question for the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Finally, a veteran may be entitled to service connection for 
certain diseases on a presumptive basis, if developed within 
a certain period following service.  38 C.F.R. § 3.307(a)(3).  
Service connection is awarded for hypertension if manifest to 
a compensable degree within one year of separation from 
service.  38 C.F.R. § 3.309(a).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  A 
claim for secondary service connection, like all claims, must 
be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

The record, including October 1997 VA examination, shows that 
the veteran currently has hypertension.  At the veteran's 
April 1989 enlistment examination, he had a blood pressure 
reading of 166/100.  The Board requested an opinion from an 
expert VA physician as to whether the veteran's hypertension 
could be etiologically related to testosterone replacement 
therapy.  The responsive opinion, dated in January 2000, 
signed by a VA nephrologist, states that the author reviewed 
the veteran's medical records and observed that hypertension 
developed some time between January 1987 and April 1989.  He 
was said to have begun testosterone therapy in 1989, but in 
April 1989 he indicated he was taking no medications, and at 
a hospitalization in August 1989 he also stated he was taking 
no medications.  The nephrologist further explained that the 
relationship between testosterone therapy and hypertension is 
not well established in medical literature, although some 
linkage has been demonstrated in one animal study and some 
weight gain is also associated with testosterone therapy.  
However, notwithstanding the tenuous relationships between 
testosterone therapy, weight gain and hypertension reported 
in medical literature, the occurrence of high blood pressure 
readings in the veteran prior to the initiation of 
testosterone therapy makes it unlikely that the veteran's 
hypertension was etiologically related to testosterone 
replacement therapy.

In this case, the veteran is claiming service connection for 
hypertension secondary to his in-service orchiectomy; 
however, he has not been granted service connection for the 
orchiectomy.  Thus, the veteran is clearly not entitled to 
hypertension on a secondary basis.  Moreover, the opinion of 
the nephrologist dated in January 2000 was that the 
occurrence of high blood pressure prior to the initiation of 
testosterone therapy make it unlikely that hypertension was 
etiologically related to hormone therapy.  Finally, there is 
no medical evidence that the veteran developed hypertension 
during service or within the one-year period thereafter; 
thus, service connection on a direct basis is likewise not 
warranted.  The Board concludes that the claim for service 
connection is not well grounded.



ORDER

Service connection for postoperative left orchiectomy is 
denied.

Service connection for hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

